   Case 21-30058-hdh11 Doc 6 Filed 01/15/21                    Entered 01/15/21 16:00:58     Page 1 of 6



   Paul M. Basta (pro hac vice pending)                    Jason S. Brookner
   Lewis R. Clayton (pro hac vice pending)                 Texas Bar No. 24033684
   Robert A. Britton (pro hac vice pending)                Lydia R. Webb
   William A. Clareman (pro hac vice pending)              Texas Bar No. 24083758
   Sean A. Mitchell (pro hac vice pending)                 GRAY REED & McGRAW LLP
   PAUL, WEISS, RIFKIND, WHARTON &                         1601 Elm Street, Suite 4600
   GARRISON LLP                                            Dallas, Texas 75201
   1285 Avenue of the Americas                             Telephone: (214) 954-4135
   New York, New York 10019                                Facsimile: (214) 953-1332
   Telephone: (212) 373-3000                               Email: jbrookner@grayreed.com
   Facsimile: (212) 757-3990                                        lwebb@grayreed.com
   Email: pbasta@paulweiss.com
          lclayton@paulweiss.com
          rbritton@paulweiss.com
          wclareman@paulweiss.com
          smitchell@paulweiss.com

   Counsel to Prudential Capital Partners IV, L.P.,
   Prudential Capital Partners Management Fund IV,
   L.P., Prudential Capital Partners (Parallel Fund) IV,
   L.P., and Falcon Strategic Partners IV, LP

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                           §
In re:                                                     §
                                                           §       Chapter 11
AMERICAN ACHIEVEMENT                                       §
CORPORATION,                                               §       Case No. 21-30058 (HDH)
               Involuntary Debtor.                         §
                                                           §
                                                           §
In re:                                                     §
                                                           §       Chapter 11
GASPARD & SONS, INC.                                       §
                                                           §       Case No. 21-30065 (HDH)
                          Involuntary Debtor.              §
                                                           §
                                                           §
In re:                                                     §
                                                           §       Chapter 11
UNIVERSITY CAP & GOWN CO., INC.                            §
                                                           §       Case No. 21-30071 (HDH)
                          Involuntary Debtor.              §
                                                           §




  NOTICE OF STATUS CONFERENCE – PAGE 1
  4811-6717-0519.1
   Case 21-30058-hdh11 Doc 6 Filed 01/15/21             Entered 01/15/21 16:00:58     Page 2 of 6




                                                    §
In re:                                              §
                                                    §       Chapter 11
TP HOLDING CORP.,                                   §
                                                    §       Case No. 21-30072 (HDH)
                         Involuntary Debtor.        §
                                                    §


                               NOTICE OF STATUS CONFERENCE

             PLEASE TAKE NOTICE that a status conference will take place in the above-captioned

  involuntary chapter 11 cases on January 21, 2021 at 10:00 a.m. Central Time before the Honorable

  Harlin D. Hale at the Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom

  #3, Dallas, TX 75242.

             PLEASE TAKE FURTHER NOTICE that the hearing will be conducted by

  videoconference and teleconference via Webex. The Webex hearing link will be posted to Judge

  Hale’s Hearing Dates and Calendar web page prior to the hearing and may be accessed from the

  following link: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-

  dates. Parties unfamiliar with Webex shouold review the attached Webex information/tips prior to

  the hearing. Judge Hale strongly encourages the parties to make their appearances prior to the

  hearing by using the Electronic Appearances link posted on his webpage and accessible from the

  following link: https://www.txnb.uscourts.gov/electronic-appearances.

   Dated: January 15, 2021                     /s/ Jason S. Brookner
          Dallas, Texas                        Jason S. Brookner
                                               Texas Bar No. 24033684
                                               Lydia R. Webb
                                               Texas Bar No. 24083758
                                               GRAY REED & McGRAW LLP
                                               1601 Elm Street, Suite 4600
                                               Dallas, Texas 75201
                                               Telephone: (214) 954-4135
                                               Facsimile: (214) 953-1332


  NOTICE OF STATUS CONFERENCE – PAGE 2
  4811-6717-0519.1
Case 21-30058-hdh11 Doc 6 Filed 01/15/21                  Entered 01/15/21 16:00:58           Page 3 of 6




                                               Email: jbrookner@grayreed.com
                                                      lwebb@grayreed.com

                                               -and-

                                               Paul M. Basta (pro hac vice pending)
                                               Lewis R. Clayton (pro hac vice pending)
                                               Robert A. Britton (pro hac vice pending)
                                               William A. Clareman (pro hac vice pending)
                                               Sean A. Mitchell (pro hac vice pending)
                                               PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP
                                               1285 Avenue of the Americas
                                               New York, New York 10019
                                               Telephone: (212) 373-3000
                                               Facsimile: (212) 757-3990
                                               Email: pbasta@paulweiss.com
                                                      lclayton@paulweiss.com
                                                      rbritton@paulweiss.com
                                                      wclareman@paulweiss.com
                                                      smitchell@paulweiss.com

                                               Counsel to Prudential Capital Partners IV, L.P.,
                                               Prudential Capital Partners Management Fund IV,
                                               L.P., Prudential Capital Partners (Parallel Fund) IV,
                                               L.P., and Falcon Strategic Partners IV, LP




                                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of January, 2021 he caused the
foregoing pleading to be served (i) via the Court’s CM-ECF Notification System on those parties
who have subscribed for notice and (ii) via electronic mail on the parties listed below.

       Laura Davis Jones                    Adam Harris                    Susan B. Hersh
       Pachulski Stang Ziehl & Jones LLP    Schulte Roth & Zabel LLP       Susan B. Hersh, P.C.
       919 North Market Street              919 Third Avenue               12770 Coit Road, Suite 1100
       17th Floor                           New York, NY 10022             Dallas, Texas 75251
       Wilmington, DE 19801                 adam.harris@srz.com            susan@susanbhershpc.com
       ljones@pszjlaw.com

       Counsel to Involuntary Debtors       Counsel to Cerberus Business   Counsel to AAC Holding
                                            Finance, LLC                   Corp.




NOTICE OF STATUS CONFERENCE – PAGE 3
4811-6717-0519.1
Case 21-30058-hdh11 Doc 6 Filed 01/15/21   Entered 01/15/21 16:00:58   Page 4 of 6




                                             /s/ Jason S. Brookner________________
                                             Jason S. Brookner




NOTICE OF STATUS CONFERENCE – PAGE 4
4811-6717-0519.1
Case 21-30058-hdh11 Doc 6 Filed 01/15/21                 Entered 01/15/21 16:00:58            Page 5 of 6

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 OFFICE OF THE CLERK




                                             October 9, 2020

                                      CLERK’S NOTICE 20-04

           PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
participants, although you will have to download the WebEx application to your electronic device. The
WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
the ECF docket for the case. Please review the information below prior to participating in a hearing via
WebEx.

 CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
than using the “call-in" option described in Option 2.
Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
examination are required to utilize the video function. The court may consider special requests for other
appearance options on a case by case basis.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
your telephone.


Option 2: Call-in via phone (audio only).
The meeting number/access code changes with each meeting and will be made available, along with the
dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
docket for the case.
    Case 21-30058-hdh11 Doc 6 Filed 01/15/21                  Entered 01/15/21 16:00:58           Page 6 of 6


                                     HELPFUL HINTS AND ETIQUETTE

•   Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
    everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
    in users should dial *6 to unmute your line.

•   Remember to state your name for the record each time before speaking and speak slowly and clearly so the
    court can get a good record.

•   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
    that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
    on a personal computer, headphones or earbuds are required for those who need to speak during the
    hearing.

•   During examination, attorneys and witnesses should use a separate camera and microphone when
    possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
    consider special requests on a case by case basis.

•   WebEx participants may use the "share" button to easily share their screen or document with the court or
    other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
    minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
    free speaker-phone option).

•   Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
    turn off devices that may be using bandwidth on your home network. Devices or applications such as
    Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
    and video quality of the WebEx meeting.

•   Participants are reminded that they should wear attire suitable for court.

•   Participants who wish to test their WebEx connection or the share screen functionality in advance of the
    hearing may arrange a “practice run” by contacting the courtroom deputy.


                                  EXHIBITS AND DEMONSTRATIVE AIDS
    Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
    local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
    please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
    notebook or zip file in advance of the hearing.
    Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
    has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
    these documents are admitted as exhibits, they would then have to be filed after the hearing.
    During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
    number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
    which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
    may not have access to PACER.
